Citation Nr: 0602766	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  99-15 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.	Whether new and material evidence as been submitted to 
reopen a claim for service connection for the residuals of a 
compression fracture of the lumbar spine, with degenerative 
changes.  

2.	Entitlement to service connection for a disability 
manifested by knee pain.  

3.	Entitlement to service connection for an eye disorder, 
claimed as eye deterioration.  

4.	Entitlement to service connection for an ear disorder, 
claimed as ear deterioration, including hearing loss and 
tinnitus.  

5.	Entitlement to service connection for a prostate disorder.  

6.	Entitlement to service connection for a psychiatric 
disorder, including post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from May 1956 to January 
1969.  It appears he was a Member of a Reserve unit in the 
1970's.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Nashville, Tennessee, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran testified at a hearing at the RO before a Member 
of the Board in November 2003.  At that time, issue one was 
considered.  There is indication that additional hearing, on 
the other issues now developed, is not desired.

The issue of service connection for a psychiatric disorder, 
including PTSD is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.	Service connection for the residuals of a compression 
fracture of the lumbar spine, with degenerative changes was 
denied by the RO in an August 1987 rating action.  The 
veteran was notified of this action and of his appellate 
rights, but failed to file a timely appeal.

2.	Since the August 1987 decision denying service connection 
for the residuals of a compression fracture of the lumbar 
spine, with degenerative changes, the additional evidence, 
not previously considered, is so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.	A motor vehicle accident that resulted in a compression 
fracture of the lumbar spine, with degenerative changes, did 
not take place while the veteran was engaged in active duty 
for training or while performing inactive duty training.

4.	A disability manifested by knee pain has not been 
demonstrated.  

5.	Cataracts, the veteran's only diagnosed eye disorder, were 
not evident during service or until many years thereafter and 
is not shown to have been caused by any in-service event.

6.	Ear deterioration, including hearing loss and tinnitus was 
not evident during service or until many years thereafter and 
is not shown to have been caused by any in-service event.

7.	A prostate disorder was not evident during service or 
until many years thereafter and is not shown to have been 
caused by any in-service event.


CONCLUSIONS OF LAW

1.	The additional evidence submitted subsequent to the August 
1987 decision of the RO, which denied service connection for 
the residuals of a compression fracture of the lumbar spine, 
with degenerative changes, is new and material; thus, the 
claim for service connection for this disability is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2000).

2.	The residuals of a compression fracture of the lumbar 
spine, with degenerative changes was not incurred in or 
aggravated during service, including active duty for training 
or inactive duty training.  38 U.S.C.A. § 101(24), 106, 1110, 
1131; 38 C.F.R. § 3.303 (2005).

3.	A disability manifested by knee pain was neither incurred 
in nor aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).

4.	Eye deterioration, including cataracts, was neither 
incurred in nor aggravated by service. 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).

5.	Ear deterioration, including hearing loss and tinnitus, 
was neither incurred in nor aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).

6.	A prostate disorder was neither incurred in nor aggravated 
by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in May, June and July 2003 and in July 
2005, the RO notified the appellant of the information and 
evidence necessary to substantiate the claim, the information 
and evidence that VA would seek to provide, and the 
information and evidence the appellant was expected to 
provide.  In addition, the RO asked the appellant to submit 
any evidence in (his/her) possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case involving 
whether new and material evidence to reopen a claim for 
service connection for the residuals of a compression 
fracture of the lumbar spine, with degenerative changes.  
However, after VCAA-compliant notice was sent, the claim was 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred during service if they first become manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  38 
C.F.R. § 3.303(b).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training or injury incurred or 
aggravated while performing inactive duty training.  
38 U.S.C.A. § 101(24), 106, 1110, 1131.

Residuals of a lumbar fracture

Service connection for the residuals of a lumbar fracture, 
with degenerative changes, was previously denied by the RO in 
an August 1987 rating decision.  The veteran disagreed with 
this determination and a statement of the case was issued.  
He did not submit a timely appeal.  

Rating decisions which are not timely appealed are final, 
with the exception that a claim may only be reopened with new 
and material evidence.  38 U.S.C.A §§ 5108, 7105.  New and 
material evidence is that which is not merely cumulative of 
other evidence of record, that which is relevant and 
probative to the issue at hand, and that which, when viewed 
in the context of all the evidence, raises a reasonable 
possibility of a change in outcome.  38 C.F.R. § 3.156; 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  If a claim is 
reopened with new and material evidence, the claim is to be 
reviewed on a de novo basis.  Manio v. Derwinski, 1 Vet. App. 
140 (1991).  

It is noted that the law applicable to claims for new and 
material evidence under 38 C.F.R. § 3.156(a) was recently 
changed.  This change is applicable to claims filed on or 
after August 29, 2001 and are not applicable in the present 
case. 

For the purpose of determining whether evidence is new and 
material to reopen a claim, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The Board notes that records of treatment following 
the motor vehicle accident in July 1980 were not of record at 
the time of the August 1987 decision and that the veteran 
testified at his hearing on appeal before the undersigned 
that he was travelling from having served a period of 
inactive duty training at the time he was involved in the 
July 1980 accident.  It is found that this constitutes new 
and material evidence such that the claim may be reopened.  

Having decided that the claim is reopened, as noted, the 
Board must now consider all the evidence on file.  The next 
question is whether the Board can conduct a de novo review 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  It is concluded that the case may 
proceed without prejudice to the veteran.  The RO has 
provided the veteran notice as to the requirements for 
service connection; the veteran's argument throughout the 
instant appeal has been on the merits, as well as on the 
question of whether new and material evidence has been 
presented; and he has had the opportunity for a full hearing 
throughout the process.  It is concluded, therefore, that 
there is no prejudice to the veteran based on de novo review.  

The veteran claims, in sworn testimony given at his hearing 
on appeal, that he sustained an injury of his lumbar spine in 
a motor vehicle accident in July 1980 while enroute from 
performing inactive duty training in July 1980.  It is first 
noted that service medical records from his period of active 
duty show that he was involved in a motor vehicle accident in 
1967 and had complaints of low back pain at that time.  On 
examination for release from active duty in 1969, the veteran 
had complaints of back pain as a result of a motor vehicle 
accident, but clinical examination of the spine was normal.  
Later evaluations performed in connection with the veteran's 
reserve duty in October 1975, May 1977, and April 1980 showed 
no complaints or manifestations of a low back disorder and 
normal clinical evaluation of the spine.  An outpatient 
treatment record, dated in January 1984, shows that the 
veteran reported having had chronic low back discomfort since 
an accident in January 1967, with multiple compression 
fractures.  On examination for reserve purposes, in March 
1984, the veteran reported that he had sustained lumbar 
fractures in an automobile accident in July 1980 at which 
time he had been hospitalized for 21 days.  

Records of the veteran's active and inactive duty training 
show that the veteran served a period of inactive duty 
training on July 19th and 20th in 1980.  Medical records of 
treatment show that the veteran was hospitalized at a private 
facility beginning on July 24, 1980.  The hospital report 
indicates that the veteran was brought into the hospital by 
ambulance apparently after a single vehicle rollover 
accident.  It was noted that the veteran had lost 
consciousness and was confused and disoriented at the time he 
was admitted.  The examiner speculated that it was possible 
the veteran had simply fallen asleep while driving or had 
lost consciousness for some other reason.  There is no 
indication that the veteran was engaging in reserve duty in 
the hospital records.  

The record does not show that the veteran had residuals of a 
lumbar fracture during any period of active duty.  The 
veteran claims that he was traveling from his inactive duty 
training at the time of his July 1980 accident.  The record 
shows; however, that the accident actually took place four 
days after he served the two days of inactive duty training 
in July 1980.  There is no indication in the record that the 
veteran's duty was extended to July 24th, when the accident 
occurred.  As such, there is no basis to find that the injury 
that caused the lumbar spine fracture, and residual 
degenerative changes, was incurred as a result of inactive 
duty training and the claim must be denied.  

Knee pain, eye deterioration, ear deterioration, and prostate 
disorder

The veteran is claiming service connection for various 
disabilities, including those manifested by knee pain, eye 
and ear disorders and the prostate.  Review of the service 
medical records shows that on examination for separation from 
active duty in November 1968, the veteran did report having 
had ear and eye trouble as well as "lameness" since his 
motor vehicle accident in 1967.  On examination at that time, 
however, audiometric evaluation showed that the veteran's 
pure tone thresholds were normal and the veteran's 
uncorrected visual acuity was 20/20, bilaterally.  No 
abnormality of the lower extremity or prostate were noted.  
Subsequent examinations for reserve duty showed that the 
veteran's visual acuity remained 20/20, bilaterally through 
May 1977, and while an audiometric evaluation performed at 
that time showed an elevated pure tone reading of 35 decibels 
at 3000 hertz in the right ear, a subsequent evaluation, 
performed in 1980 showed that the veteran's hearing acuity 
was normal.  More recent records show that the veteran was 
diagnosed as having cataracts in 2002 and that he needs to 
wear corrective lenses due to refractive error.  Cataracts 
are not shown to have been related to service and refractive 
error is not a disability for which compensation benefits may 
be awarded.  38 C.F.R. § 3.303(c); Beno v. Principi, 3 Vet. 
App. 439 (1992)

The medical evidence does not show that the veteran has 
chronic complaints of knee pain and a prostate disorder was 
not demonstrated in the record until VA outpatient treatment 
records dating from the year 2003.  There is no indication in 
the record that the veteran developed knee pain or a prostate 
disorder as a result of active duty, active duty for training 
or inactive duty training.  

Under these circumstances, as a disability manifested by knee 
pain, an eye disorder, an ear disorder, or a prostate 
disorder were not manifested during service or within one 
year thereafter and have not been shown to be related to any 
of the veteran's periods of service, service connection is 
not warranted.  


ORDER

New and material evidence was submitted to reopen a claim for 
service connection for the residuals of a compression 
fracture of the lumbar spine, with degenerative changes, but 
service connection is denied.  

Service connection for a disability manifested by knee pain 
is denied.  

Service connection for an eye disorder, claimed as eye 
deterioration, is denied.  

Service connection for an ear disorder, claimed as ear 
deterioration, including hearing loss and tinnitus, is 
denied.  

Service connection for a prostate disorder is denied.  




REMAND

The veteran is also seeking service connection for PTSD.  In 
West v. Brown, 7 Vet. App. 70 (1994), the United State Court 
of Appeals for Veterans Claims (Court) held that in addition 
to demonstrating the existence of a stressor, the facts must 
also establish that the alleged stressful event was 
sufficient to give rise to PTSD.  Id. at 98-99.  In West, the 
Court held that the sufficiency of the stressor is a medical 
determination, and therefore adjudicators may not render a 
determination on this point in the absence of independent 
medical evidence.  

The veteran has contended that he was subjected to the 
stressful events of receiving and processing bodies of those 
killed in action while serving in Vietnam, when he was 
stationed in Okinawa.  The Board can not make a determination 
regarding whether this is a sufficient stressor to support a 
diagnosis of PTSD.  Review of the medical records shows that 
VA outpatient treatment record show a diagnosis of PTSD in 
evaluations in the mental hygiene clinic.  Under these 
circumstances, additional development is believed to be 
warranted.  

The case is remanded for the following:

1.	The RO should request from the veteran a 
statement containing as much detail as 
possible regarding the stressors to 
which he was exposed during service.  
The veteran should be asked to provide 
specific details of the claimed 
stressful events during service, such as 
dates, places, detailed descriptions of 
the events, his service units, duty 
assignments and the names and other 
identifying information concerning any 
individuals involved in the events.  The 
veteran should be told that the 
information is necessary to obtain 
supportive evidence of the stressful 
events and that failure to respond may 
result in adverse action.  Stressors 
should be specified in no longer than 2 
month periods.

2.	The RO should forward the veteran's 
statement and prior statements of 
alleged service stressors (along with 
copies of his service personnel records 
and any other relevant evidence) to U. 
S. Armed Services Center for Research of 
Unit Records (CURR) formerly the United 
States Army and Joint Services 
Environmental Support Group.  CURR 
should be requested to provide any 
information available which might 
corroborate the veteran's alleged 
stressors and any other sources that may 
have pertinent information.

3.	If the RO verifies the presence of an 
inservice stressor, a VA examination 
should be performed by a psychiatrist in 
order to determine the etiology, nature 
and severity of any psychiatric illness, 
to include PTSD.  The claims folder must 
to be made available to the examiners in 
conjunction with the examination.  All 
indicated tests are to be conducted.  
The RO is to inform the examiner that 
only a stressor(s) which has been 
verified by the RO or the Board may be 
used as a basis for a diagnosis of PTSD.  
If the diagnosis of post-traumatic 
stress disorder is deemed appropriate, 
the examiner should specify whether each 
stressor found to be established by the 
record was sufficient to produce the 
post-traumatic stress disorder, and 
whether there is a link between the 
current symptomatology and one or more 
of the inservice stressors.  A complete 
rational of any opinion expressed should 
be included in the examination report.

4.	Thereafter, the RO should readjudicate 
the veteran's claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


